Citation Nr: 1140009	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-11 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1967 to October 1970.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, inter alia, denied service connection for COPD.  The case was previously before the Board in July 2010, and was remanded for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review of the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran does not have a current lung disability, to include COPD, associated with active service.  


CONCLUSION OF LAW

The criteria for service connection for COPD are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran by letter dated in February 2007.  Accordingly, the duty to notify has been fulfilled.

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty has also been met, as VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  The Board notes that the January 2011 VA examiner was not informed, prior to that examination, whether the Veteran had been exposed to asbestos in service and thus could not provide the requested opinion as to asbestosis.  Nevertheless, the Board finds the examination is adequate because the examiner elicited a history from the Veteran and reviewed the complete record; ultimately finding that there was no evidence of any lung disability related to asbestos exposure.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection for COPD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology. Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496. 

In this case, the Veteran is seeking service connection COPD, which he contends results from exposure to asbestos in service.  He reports that he served aboard a ship which contained asbestos in the pipe insulation and flooring.  Service personnel records confirm that he served aboard the USS Ticonderoga from September 1969 to October 1970.  

VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9. 

The Veteran's Form DD214 indicates that his military occupation was that of aviation storekeeper.  The RO determined that there is minimal probability that someone in such a position would have been exposed to asbestos.  In this case, however, the Veteran asserts that he was personally assigned to remove the asbestos flooring, without any type of protective equipment, while the ship was in dry-dock.  Although there is no evidence to corroborate this in the claims file, the Board acknowledges that the Veteran is competent to describe his experiences in service, and the Board has no basis to doubt his credibility.    

Service treatment records are silent for any complaints of lung disabilities or breathing disorders, and no defects were noted during the Veteran's separation physical examination.  He contends that he sought treatment for bronchitis as early as 1975; however, no records are available before 1996.  Thus, a chronic lung disability did not begin during service, and there is no evidence of continuous symptoms since service.  

The claims file contains private treatment records which indicate that bronchitis and upper respiratory infection were assessed in April 1996.  Later that month, the Veteran sought follow up treatment and was noted to have continued problems with bronchitis and asthma.  A private treatment record dated in May 2001 notes that the results of a recent pulmonary function test (PFT) are consistent with both mild obstructive and restrictive defects, the etiology of which is unknown.  X-rays of the same date indicated normal lungs.  A private treatment note dated in March 2005 indicates that the Veteran has COPD which was "stable," and there was no indication for inhalers.  

A VA treatment note dated in January 2003 indicates that the Veteran sought treatment for congestion, productive cough, and difficulty breathing, which had been ongoing for 5 days.  

The Veteran was afforded a VA general medical examination in May 2006, in which he reported that he had been diagnosed with emphysema.  He noted that he coughed only with respiratory infections.  He stated that he had heavy breathing with exertion but he could walk indefinitely without developing shortness of breath.  He denied any history of asthma or treatment for breathing problems.  On examination, his lungs were clear.  X-rays and PFT were normal.  In an addendum, the examiner, a nurse practitioner, stated that "minimal restriction of activities due to COPD is consistent with current normal PFT findings."  

VA treatment reflect that the Veteran was afforded a PFT in May 2007, in which the same nurse practitioner diagnosed mild restrictive defect.  Lung imaging (HRCT) revealed nonspecific mild parenchymal lung scarring, but there was no evidence of asbestos damage.  The examiner noted, however, that lung imaging may still appear normal even in cases of asbestosis.  She opined that restrictive defect and shortness of breath are therefore at least at likely as not caused by asbestos exposure in service.  Later that month, the Veteran was examined by a VA M.D., who disputed the nurse practitioner's findings of May 2006, noting that "restriction of activities with normal PFT function might imply that the diagnosis of COPD is not applicable."  Reviewing the May 2007 PFT, the examiner's impression was mild restrictive defect.  He consulted a physiologist, who advised him that the findings could represent a variant of normal functioning.  He stated that the Veteran's pulmonary functions "present no definite evidence for" COPD.  The examiner diagnosed borderline or very mild restrictive defect possibly related to body weight or skeletal problems.  He concluded that "definite evidence of asbestos related lung damage - with a likelihood of fifty percent or better - has not been established."  

Pursuant to the Board's remand instructions, the Veteran was afforded a VA respiratory examination in January 2011, in which he was seen by a radiologist.  He reported daily nonproductive cough and shortness of breath on exertion.  On examination, his lungs were clear and the chest expanded equally bilaterally.  No adventitious lung sounds were noted.  X-rays revealed that the lungs were clear with no acute infiltrate and no pleural effusion.  A PFT was then administered by a VA pulmonologist, who noted spirometry and lung volumes were normal while DLCO was normal to high.  He observed that this can be seen with severe obesity, asthma, polycythemia, pulmonary hemorrhage, heart problems, and recent exercise.  

The primary VA examiner reviewed the record and noted that the Veteran did not have a diagnosis of asthma even though his private medical records indicated episodes of treatment for asthma and bronchitis.  The Veteran reported that he experiences respiratory infections once per year, which are treated with antibiotics and an inhaler.  The examiner stated that inhaler therapy would only be prescribed for asthma, COPD, or an acute respiratory infection with bronchospasm.  She noted that the x-rays were normal, with no evidence of emphysema, COPD, or asbestosis.  The Veteran's oxygen saturation was normal, and his DLCO had shown an increase on each examination, rather than a decrease as would be expected with asbestosis.  The examiner confirmed the pulmonologist's statement as to the likely cause of the elevated DLCO.  The examiner concluded that the Veteran does not have a chronic lung disability requiring treatment.  She added that he has occasional bronchospasm with acute respiratory infection approximately once per year, which is the only time he requires treatment.  The examiner further added that she while could not comment on the asbestos exposure, there was no evidence of asbestosis in any of the medical records.  

After carefully reviewing the relevant evidence, the Board concludes that service connection for a lung disability, to include COPD, is not warranted.  For the purpose of this adjudication, the Board will assume, without deciding, that the Veteran was exposed to asbestos in service as he believes.  Nonetheless, the preponderance of the evidence does not support a finding that the Veteran has a current lung disability for which service connection may be granted.  

The evidence reflects that the Veteran has consistently demonstrated PFT results described as "very mild," "borderline," and "low normal" by the respective examiners.  Combining this evidence with the lack of x-ray findings consistent with lung damage, two VA physicians have concluded that the Veteran does not have COPD.  At the same time, two VA pulmonologists have suggested that the Veteran's mild PFT results may be related to other physiological traits such as weight or orthopedic problems.  

The Board acknowledges that a VA nurse practitioner opined that the Veteran's PFTs results could be consistent with COPD which is likely related to asbestos exposure.  She confirmed, however, that the Veteran's lungs were clear and that the x-rays and PFT were normal.  The rationale for her assessment that "minimal restriction of activities due to COPD is consistent with current normal PFT findings" is not clear to the Board.  Likewise, while the nurse practitioner stated that lung imaging may appear normal even in cases of asbestosis, she did not offer any specific rationale for her opinion that, in this case, the Veteran has an asbestos-related illness despite normal clinical findings.  Furthermore, two VA physicians who reviewed the same data determined that the Veteran does not have COPD.  

The Board must assess the credibility and weight of all the evidence to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  For the reasons set forth above, the Board finds that the VA nurse practitioner's opinion is outweighed by the other medical opinions of record.  

The Board also acknowledges that the Veteran's private treatment records indicate three instances of lung dysfunction in 1996, 2001, and 2005, including findings of obstructive defect and COPD.  Significantly, however, the Veteran has not received ongoing treatment for a chronic lung condition, and the record is silent for any lung complaints or treatment in the interim of those dates.  The evidence is thus consistent with the January 2011 VA examiner's assessment that the Veteran does not have a chronic lung disability but only requires treatment during intermittent acute infections.  

In summary, the preponderance of the evidence does not support a finding that the Veteran has a current chronic lung disability.  Without evidence of a current disability, there is no basis for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In reaching this determination, the benefit-of-the-doubt rule has been applied. 38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a COPD is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


